  Case: 1:18-cv-02952 Document #: 205 Filed: 04/15/20 Page 1 of 12 PageID #:2930




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 PATRICK PRINCE

                       Plaintiff,
                                                      Case No. 18 C 2952
        v.
                                                      Magistrate Judge Sunil R. Harjani
 KRISTON KATO, et al.,

                       Defendants.


                            MEMORANDUM OPINION AND ORDER

       Plaintiff Patrick Prince filed this wrongful conviction action against former Chicago police

detective Kriston Kato and other officers alleging that he was wrongly convicted of the 1991

murder of Edward Porter as a result of investigative misconduct by Kato and his colleagues. Prince

also asserts Monell claims against the City of Chicago, which he alleges: (1) permitted physically

and psychologically abusive interrogations, resulting in false confessions and other false witness

statements; (2) resulted in the fabrication of evidence; (3) caused the routine suppression of

evidence; (4) allowed for the manipulation of identification procedures; and (5) left Chicago police

officers without adequate training, supervision, and discipline. The present dispute is over the

scope of Monell discovery. Specifically, Plaintiff seeks to compel two sets of files from the City:

(1) homicide investigation files from Area Four for the years 1986 to 1991; and (2) Complaint

Register (CR) files from Area Four for the years 1986 to 1991. Doc. [158]. The City has objected

to this production, Doc. [168], Plaintiff has replied, Doc. [169], and the City has filed a sur-reply,

Doc. [181]. For the reasons stated below, Plaintiff’s motion is granted in part and denied in part.
     Case: 1:18-cv-02952 Document #: 205 Filed: 04/15/20 Page 2 of 12 PageID #:2931




                                            DISCUSSION

         Federal Rule of Civil Procedure 26 governs the scope of civil discovery and allows parties

to “obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). However, a court

“must limit the frequency or extent of discovery otherwise allowed by [the] rules” if “the discovery

sought is unreasonably cumulative or duplicative” or “the proposed discovery is outside the scope

permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C). Rule 1 likewise directs that the civil

rules should be “construed, administered, and employed by the court and the parties to secure the

just, speedy, and inexpensive determination of every action and proceeding.” Fed. R. Civ. P. 1.

Finally, magistrate judges “enjoy extremely broad discretion in controlling discovery.” Jones v.

City of Elkhart, 737 F.3d 1107, 1115 (7th Cir. 2013). With these principles in mind, the Court

considers and resolves the Monell discovery issues presented by the parties.

A.       Homicide Investigation Files

         Plaintiff seeks to hold the City liable on the basis that a number of its official policies and

customs were the moving force behind his wrongful conviction. A municipality is liable under

42 U.S.C. § 1983 “when execution of a government’s policy or custom, whether made by its

lawmakers or by those whose edicts or acts may fairly be said to represent official policy, inflicts

the injury[.]” Monell v Dept. of Social Serv. Of City of New York, 436 U.S. at 694. A municipal

policy can be shown in one of three ways: “(1) an express policy that would cause a constitutional

deprivation if enforced; (2) a common practice that is so widespread and well settled as to

constitute a custom or usage with the force of law even though it is not authorized by written law

or express policy; or (3) an allegation that a person with final policy-making authority caused the




                                                   2
  Case: 1:18-cv-02952 Document #: 205 Filed: 04/15/20 Page 3 of 12 PageID #:2932




constitutional injury.” Lawrence v. Kenosha Cty., 391 F.3d 837, 844 (7th Cir. 2004) (citation

omitted).

       As an initial matter, there are two key considerations in resolving this issue. First, Plaintiff

bears a heavy burden in proving Monell claims, and many plaintiffs have failed where they have

not provided sufficient evidence to prove a widespread custom. See Palmer v. Marion County, 327

F.3d 588, 596 (7th Cir. 2003); Pittman ex re. Hamilton v. County of Madison, 746 F.3d 766, 780

(7th Cir. 2014). Indeed, in two recent wrongful conviction cases in this district, the Monell

discovery ordered was significant, and ultimately successful for those plaintiffs. Rivera v.

Guevara, et al., No. 12 C 4428 (N.D. Ill.); Fields v. City of Chicago, et al., No. 10 C 1168 (N.D.

Ill.). For its part, the City has acknowledged that Monell discovery is broad and expensive when

it previously argued for bifurcation of Monell claims from the individual claims. Doc. [53] at 4.

As a result, the Court is mindful that Monell discovery is inherently time-consuming and

voluminous, and the Court should also not excessively limit discovery such that it affects

Plaintiff’s ability to prove his claim at trial. Not all Plaintiffs choose to venture down the path of

Monell discovery, either by not alleging Monell claims or by not investing the time and funds into

the kind of discovery needed to prove the claims. But Plaintiff has made that choice here, and thus

the Court will endeavor to allow discovery on that claim within the confines of Rule 26(b)(1).

       Second, the district judge has denied the City’s motion to bifurcate the individual claims

from the Monell claims. Doc. [65]. Thus, all discovery is proceeding simultaneously, and Plaintiff

is in the midst of discovery on both the individual and the Monell claims. Accordingly, the Court

should not make conclusions about whether Plaintiff has made a sufficient showing on his

individual claims to warrant Monell discovery. Nor should the Court make findings about whether

certain facts have been established or not established to justify Monell-related discovery. Of



                                                  3
     Case: 1:18-cv-02952 Document #: 205 Filed: 04/15/20 Page 4 of 12 PageID #:2933




course, the Court can examine Plaintiff’s individual claims and determine whether there is a nexus

to the Monell theories, and it can also determine whether the requested discovery is likely to help

prove the Monell claims. However, as this Court previously stated, “The Court cannot require a

threshold showing when discovery is not complete on the individual claims – such a process would

essentially be a de facto bifurcation and would also not be appropriate because the Court cannot

be sure that all discovery has been uncovered yet as to the individual claims.” Reyes, 2019 WL

4278043 at *4.

          Turning to the question at hand, the Court must consider both relevancy and proportionality

concerns under Federal Rule of Civil Procedure 26(b)(1) in deciding the scope of Monell

discovery. Plaintiff has argued that the homicide files relate to a number of his Monell theories,

including coerced confessions, fabrication of evidence, suppression of evidence, eyewitness

identification procedures, and training and supervision of police officers. The City, in turn,

contends that homicide files relate only to Plaintiff’s “street file” claim, which means that if

Plaintiff cannot demonstrate that a parallel investigative file (a/k/a “street file”), such as the one

identified in Rivera, was not disclosed to Plaintiff, he is not entitled to the homicide files. As to

Plaintiff’s other Monell theories, the City attacks each one and argues that homicide files will not

reveal evidence of any of those theories.

          The Court finds that the homicide files are relevant to Plaintiff’s Monell theories. See

DeLeon-Reyes v. Guevara, No. 18 C 1028 and Solache v. City of Chicago, 18 C 2312, 2019 WL

4278043 (N.D. Il. Sept. 10, 2019).1 It is important to recognize that Plaintiff is attempting to prove

a widespread policy or custom of significant misconduct by police officers in homicide

investigations at Area Four prior to the 1991 Porter murder. In general, homicide files are



1
    These two cases were consolidated for purposes of discovery.

                                                     4
    Case: 1:18-cv-02952 Document #: 205 Filed: 04/15/20 Page 5 of 12 PageID #:2934




important pieces of evidence of what actually transpired during Area Four homicide investigations

up to that point. Those files will show the techniques used by Area Four detectives, for example,

officers’ practices when they took confessions of individuals. It is certainly the case, as the City

argues, that Plaintiff’s counsel do not have the “supernatural” ability to look at a file and determine

if a statement is forged or if a suspect was beaten into a confession. But there may be discrepancies

or inconsistencies within the files that help prove a particular fact, interviews of third-party

witnesses may reveal contradictory information, and police reports may reveal the nature of

interrogations and confessions. A Monell claim can be proven either by direct or circumstantial

evidence. Simply put, a jury could determine Monell liability through a “death-by-a-thousand-

cuts” presentation by Plaintiff. A showing of repeated patterns of irregularities and inconsistencies

found in homicide files, combined with other evidence, can be part of a circumstantial case to

prove a Monell claim. Furthermore, it is unlikely that any police department Rule 30(b)(6) witness

will testify to coerced confessions or fabricated evidence, or that any written policy or training

manual will describe those alleged practices. Thus, the actual investigative practices that took

place during the relevant timeframe in Area Four by officers takes on added importance in proving

or disproving a widespread custom or practice.

        On a more granular level, the parties dispute whether the homicide files will actually

provide evidence of the specific Monell theories alleged in the Complaint. Plaintiff has argued

that the homicide files will reveal evidence of practices concerning: (1) coerced confessions;

(2) fabrication of evidence; (3) suppression of evidence and failure to preserve or document

investigative information; (4) improper eyewitness identification procedures;2 and (5) failure to


2
 The City contends that eyewitness identification procedures are not explicitly discussed in the Complaint,
however, Plaintiff has made numerous allegations regarding failure to record and preserve evidence, and
here alleges that non-identifications of Plaintiff were not recorded and preserved. Doc. [1] ¶ 151. For
discovery purposes, the Court finds that this theory is within the bounds of Plaintiff’s Complaint.

                                                    5
  Case: 1:18-cv-02952 Document #: 205 Filed: 04/15/20 Page 6 of 12 PageID #:2935




train and supervise police officers. Each of these theories have been alleged in Plaintiff’s

Complaint. Doc. [1] ¶¶ 60-80, 144-55. The City has argued that Plaintiff has not established

similar misconduct on his individual claim to justify Monell discovery on these theories, and the

homicide files will not reveal evidence of these matters in any event.

        The Court finds that the homicide files can be part of the mosaic of evidence that may

establish widespread customs or practices in this case, and is sufficiently connected to Plaintiff’s

individual claims. First, Plaintiff has alleged he was subject to coercive interrogation tactics,

including sleep and food deprivation, and physical violence, resulting in a false confession.

Homicide investigation files may show the time between arrest and when an arrestee allegedly

gave a statement, the length of an interrogation, the number of participants in the interrogation,

where the interrogation took place, any food or water provided or not provided to an arrestee, and

the physical condition of the arrestee. Second, Plaintiff has alleged that police reports were

fabricated by detailing his false confession and recounting facts of the crime that were supposedly

provided by Plaintiff. Homicide files may contain investigative reports about an arrestee’s alleged

confession and may demonstrate some pattern of law enforcement misconduct, such as details in

a confession that would only be known to law enforcement officers, suggesting that the facts

originated from the officers. Third, Plaintiff has alleged that the conduct he experienced was

caused by the City’s failure to train and supervise its police officers. Homicide files may reveal

evidence that police officers did not routinely follow department policies and procedures in

homicide investigations, which contributed to the conduct alleged. These potential avenues of

relevancy are sufficient to warrant production of the homicide files.

       The parties vehemently dispute whether this case involves any suppression of evidence,

which is another basis of Plaintiff’s Monell claim. Whether it does or not is really of no instance



                                                 6
  Case: 1:18-cv-02952 Document #: 205 Filed: 04/15/20 Page 7 of 12 PageID #:2936




at this time because the above theories of Monell liability suffice to demonstrate that the homicide

files are relevant discovery. The Court acknowledges that, at the present time, Plaintiff has not

uncovered any evidence of a street file such as the one found in Rivera. The Court also recognizes

that the parties contest whether any evidence was actually undisclosed in this case, or whether the

information was simply not the type of material that would be enclosed in a homicide investigation

file. Compare Doc. [169] at 12-13 (discussing suppression of a witness’s non-identification) with

Doc. [181] at 3 (noting that the non-identification would not be in a homicide file and was produced

in a supplementary report to the prosecutor); compare Doc. [169] at 10 (noting that a stop order

has “vanished”) with Doc. [181] at 3-4 (stating that a supplementary report disclosed this

information in his criminal case). These disputes need not be resolved by the Court at this time.

While past wrongful conviction cases that have proceeded to trial in this district have focused on

Monell liability based on undisclosed, Brady-related street files, that is not the only method of

proving Monell liability and certainly is not the only allegation made by Plaintiff here.

       The City argues that Plaintiff’s non-street file theories are novel and untested—but that

does not also mean they are meritless. Simply because Plaintiff has chosen to approach the Monell

claim in a different manner than the Brady-based “street file” theory should not preclude his ability

to prove Monell liability using a different approach. Moreover, denying the production of

homicide investigative files, which are evidence of actual police practices in homicide

investigations, would be a significant blow to Plaintiff’s ability to prove a widespread practice of

misconduct in homicide investigations. True, as the City suggests, these productions may be for

nothing—the Monell claim could be knocked out at summary judgment, the individual claims may

be unsuccessful and thus Monell claims could fail, or the jury could simply find that the Monell

claims were unproven. But all of these possibilities exist in other cases too, not just wrongful



                                                 7
  Case: 1:18-cv-02952 Document #: 205 Filed: 04/15/20 Page 8 of 12 PageID #:2937




conviction cases. Even though the 2015 Amendments to the Federal Rules of Civil Procedure

were designed to reduce the amount of unnecessary and excessive discovery that often take place,

they were not designed to foreclose parties from proving their claims. Discovery is still just that—

the opportunity to discover whether evidence will support or disprove a claim. Parties still request

and receive a broad variety of documents in discovery and explore different areas of questioning

at depositions—only a sliver of that overall discovery actually makes an appearance at trial as

admitted evidence.

       There are two significant concerns that underlie the City’s objections, and the Court finds

both of those concerns are valid. First, the City is concerned that the production of homicide files

will open discovery on many or all of these homicides, which will involve documents being

produced from the Cook County State’s Attorney’s Office, from former defense lawyers for those

convicted defendants and other relevant parties, combined with depositions on these homicides to

re-create events that occurred over 20 years ago, along with rebuttal discovery from the City to

disprove Plaintiff’s allegations of misconduct in those cases. While this exact issue is not presently

before the Court, the Court will be reluctant to permit wide-ranging discovery into hundreds of old

homicide cases. That approach would add years to the litigation and result in thousands, if not

millions, of dollars of expenditures by both parties to essentially recreate events that happened

decades ago. It is challenging enough to conduct discovery in this one wrongful conviction case,

for a murder that happened in 1991, nearly thirty years ago, and it has already resulted in almost

two years of discovery and significant expenses. To open up discovery on other homicides would

not be consistent with ensuring a just, speedy, and inexpensive process. There are avenues to use

these homicide files for Monell claims without this extensive discovery, including the use of expert

witnesses to review the files and opine on practices in homicide investigations. The Court in



                                                  8
  Case: 1:18-cv-02952 Document #: 205 Filed: 04/15/20 Page 9 of 12 PageID #:2938




Sierra v. Guevara, et al., 18 C 3029 (N.D. Ill.), Doc. [154], recently recognized this burden and

ordered that the plaintiff was barred from re-investigating those homicides.

       Second, the City has raised genuine concerns about the burdens and expenses with

retrieving, reviewing, and producing hundreds of homicide files from Area Four. These burdens

involve the need for Chicago Police Department personnel to retrieve old files, the expense of

scanning and processing old hard-copy documents of varying sizes and quality, and the cost of

reviewing those files and redacting sensitive materials. Those concerns are valid. See Defendant

City of Chicago’s Affidavit Regarding Document Production, Reyes, No. 18 C 1028, Doc. [220]

(discussing the process needed to retrieve and produce the files). Plaintiff has requested a full five

years of homicide files in his motion (1986-1991). Plaintiff is correct that production of several

hundred homicide files, on their own, is a relatively small production compared to other, more

voluminous productions that often occur in this district.        Here, it appears that the limited

availability of CPD personnel to attend to this task, combined with the low quality of old hard-

copy paperwork, makes this production more burdensome. The City has addressed the burdens

associated with a slightly shorter time frame—from August 28, 1986 to August 28, 1991—and

estimated there are approximately 548 cleared homicide investigation files. However, production

of approximately 400 homicide files is generally consistent with productions ordered in other,

similar cases. See Reyes, 2019 WL 4278043 (noting that over 400 files were reviewed/produced

in both Fields and Rivera, and ordering the production of a four-year period consisting of 343 files

in Reyes/Solache, combined with 138 files already produced in another case); Sierra v. Guevara,

et al., 18 C 3029, Doc. [154] (ordering the production of five years of homicide files, which

amounted to over 400 files based on estimations made in that case). The burdens associated with

producing these files ultimately do not justify entirely denying the production of homicide files,



                                                  9
  Case: 1:18-cv-02952 Document #: 205 Filed: 04/15/20 Page 10 of 12 PageID #:2939




but rather necessitate limiting the production to a four-year period, which should result in the

production of over 400 homicide files.

       Under Rule 26(b)(1), the proportionality concerns weigh in favor of producing four years

of Area Four homicide files. First, the importance of the issues at stake in the action are significant.

This is a case alleging a wrongful conviction based on claims of physical violence imposed on

Plaintiff during his interrogation, and resulting in his incarceration and loss of liberty for over 20

years. Plaintiff’s conviction was vacated, he has been released, and the charges have been dropped.

The issues at stake are not only Plaintiff’s wrongful incarceration, if proven, but the integrity of

our state’s policing and criminal justice system. Second, the amount in controversy is also

substantial—past jury verdicts and reported settlements have been in the millions of dollars, and

at times, over $10 million for cases of wrongful convictions and incarcerations of over 20 years.

Third, Plaintiff, as a former incarcerated individual, has little to no access to CPD documents about

widespread custom and practices, and those documents are solely in the hands of the City, which

weighs in favor of more liberally providing materials to Plaintiff. Fourth, the importance of the

discovery in resolving the Monell claims is high. The Court has discussed the numerous ways the

homicide files could potentially be used to help prove Monell claims. Plaintiff must also have

access to enough other homicide investigations to prove that a widespread practice or custom

caused the constitution violation in his case. Finally, the benefits in ordering the discovery

outweigh its burden. The burden, as described by the City, is not insignificant. Nevertheless,

proportionality concerns need not be an all or nothing proposition. Production of four years of

homicide files is sufficient for the Plaintiff to examine and use in his attempt to establish a

widespread pattern or practice. The City’s other concerns about costs stem from the alleged

discovery that will flow from allowing the production of these files, but the Court has expressed



                                                  10
 Case: 1:18-cv-02952 Document #: 205 Filed: 04/15/20 Page 11 of 12 PageID #:2940




above its intention to reign in any widespread and excessive re-investigations of underlying

homicides. Accordingly, in weighing the proportionality factors, the Court finds that a four-year

period, from August 28, 1987 to August 28, 1991, is proportional to the needs of the case under

Rule 26(b)(1).

B.     Complaint Register Files

       The battle over Complaint Register (CR) files, which contain information about complaints

and disciplinary actions against officers, is much simpler. Plaintiff has asked for CR files from

1986 through 1991, and has asserted that they are relevant to his Monell claim on the alleged failure

to train and supervise police officers. The City primarily contests the timeframe for production

under proportionality concerns, but agrees to produce CR files for a four-year period if the Court

follows its prior ruling in Reyes and Solache, 2019 WL 4278043. The City has estimated that this

will result in the production of approximately 210 CR files. As the Court noted in Reyes and

Solache, the production of four years of CR files is consistent with the CR file production in other

police misconduct cases, including a recent decision in Sierra v. Guevara, et al., 18 C 3029, Doc.

[154]. Moreover, four years of CR files “should serve as a sufficient sample size for Plaintiffs to

rely on to draw meaningful conclusions and any challenge to the sample size will likely affect only

the weight, not admissibility, of Plaintiffs’ expert’s opinions regarding the training, supervision,

and discipline of police misconduct.” Reyes, 2019 WL 4278043, at *11. The costs associated with

producing even these four years of CR files are not insignificant, and will increase substantially if

the timeframe is enlarged. These costs include collecting the files, scanning and copying,

reviewing the files for protected materials, such as sensitive medical information, and redactions.

Thus, in assessing proportionality concerns, the Court finds that the CR files are important to the

Monell training and supervision claim, and in light of the large dollar amount in controversy and



                                                 11
 Case: 1:18-cv-02952 Document #: 205 Filed: 04/15/20 Page 12 of 12 PageID #:2941




the Plaintiff’s limited access to the material on training and supervision, production of these files

is appropriate, but that a four-year period is sufficient for Plaintiff’s purposes given the burden

involved in the production.

       For clarity, the Court is only ordering CR files from August 28, 1987 to August 28, 1991

for complaints made against Area Four detectives, and not career-wide CR files that would include

files from outside this time-frame. The City states that, if ordered, this would result in the

production of over 800 CR files, and the Court finds that proportionality concerns weigh against

such an extensive production. Four years is sufficient for Plaintiff to establish any patterns in the

complaints against Area Four detectives, and certainly CRs obtained by detectives after 1991 are

not relevant to the Monell claim arising from alleged customs and practices that were in place

before the 1991 Porter homicide.

                                             CONCLUSION

       For the reasons set forth above, Plaintiff’s motion to compel Monell discovery [158] is

granted in part and denied in part. The Court orders Defendant City of Chicago to produce

homicide files and Complaint Register files for the four-year period August 28, 1987 to August

28, 1991. In light of the present health crisis, the time-frame for the production will be discussed

at the next status hearing

SO ORDERED.



Dated: April 15, 2020                                 ______________________________
                                                      Sunil R. Harjani
                                                      United States Magistrate Judge




                                                 12
